Exhibit 10.1

PURCHASE AND SALE AGREEMENT

between

IMMUNEX CORPORATION,

a Washington corporation

as SELLER

and

CRUISE, LLC,

a Washington limited liability company

as BUYER

DATED: March 10, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. PURCHASE AND SALE

     1   

1.1

 

Agreement to Buy and Sell

     1   

1.2

 

Exclusions from Property

     2   

ARTICLE 2. PURCHASE PRICE

     2   

2.1

 

Purchase Price

     2   

2.2

 

Payment of Purchase Price

     2   

ARTICLE 3. TITLE TO PROPERTY

     3   

3.1

 

Review of Title

     3   

3.2

 

Conveyance

     4   

3.3

 

Buyer’s Policy

     4   

3.4

 

Seller’s Policy

     4   

ARTICLE 4. INSPECTIONS; DUE DILIGENCE; CONDITION OF THE PROPERTY

     5   

4.1

 

Inspections

     5   

4.2

 

Access to the Property and Indemnification by Buyer

     5   

4.3

 

Deliveries Made by Seller

     5   

4.4

 

Buyer’s Acceptance or Rejection prior to the Expiration of the Due Diligence
Period

     5   

4.5

 

Disclosure Statement

     6   

4.6

 

“AS-IS” Sale, Assumption of Risk and Release

     6   

ARTICLE 5. REPRESENTATIONS, WARRANTIES AND COVENANTS

     9   

5.1

 

Definitions

     9   

5.2

 

Seller’s Representations and Warranties

     10   

5.3

 

Incorrect Seller Representation or Warranty

     11   

5.4

 

Buyer’s Representations and Warranties

     11   

5.5

 

Seller’s Covenants

     12   

5.6

 

Leaseback of Property

     13   

ARTICLE 6. CONDITIONS TO CLOSING

     13   

6.1

 

Seller’s Conditions to Closing

     14   

6.2

 

Buyer’s Conditions to Closing

     14   

ARTICLE 7. CLOSING

     14   

7.1

 

Closing Procedure

     14   

7.2

 

Deposits Into Escrow

     15   

7.3

 

Closing Costs and Other Expenses

     16   

7.4

 

Prorations

     17   

 

i



--------------------------------------------------------------------------------

7.5

Closing of Escrow

  17   

ARTICLE 8. CONDEMNATION; DAMAGE, DESTRUCTION

  18   

8.1

Condemnation

  18   

8.2

Damage or Destruction

  18   

ARTICLE 9. REMEDIES FOR DEFAULTS IN THE EVENT CLOSING DOES NOT OCCUR

  18   

9.1

Buyer Default

  18   

9.2

Seller Default

  19   

ARTICLE 10. INDEMNIFICATION

  20   

10.1

By Buyer

  20   

10.2

Survival

  20   

ARTICLE 11. GENERAL PROVISIONS

  20   

11.1

Counterparts

  20   

11.2

Entire Agreement

  21   

11.3

Counsel; Construction

  21   

11.4

Choice of Law

  21   

11.5

Severability

  21   

11.6

Waiver of Covenants, Conditions or Remedies

  21   

11.7

Business Day

  21   

11.8

Exhibits and Schedules

  22   

11.9

Amendment

  22   

11.10

Relationship of Parties

  22   

11.11

Time of the Essence

  22   

11.12

Further Acts

  22   

11.13

No Recording

  22   

11.14

Assignment

  22   

11.15

Attorneys’ Fees

  22   

11.16

Brokers

  23   

11.17

Notices

  23   

11.18

Mutual Waivers of Jury Trial and Certain Damages

  24   

11.19

Confidentiality

  24   

11.20

Waiver of Consequential Damages

  25   

 

ii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

EXHIBIT A

Legal Description of Property

EXHIBIT B

List of Tangible Personal Property

EXHIBIT B-1

List of Assigned Contracts

EXHIBIT C

List of Transferable Permits-Closing

EXHIBIT C-1

List of Process Permits

EXHIBIT C-2

List of Transferable Permits-Lease

EXHIBIT D

List of Excluded Property

EXHIBIT E

List of Initial Due Diligence Materials

EXHIBIT F

Form of Commercial Real Property Disclosure Statement

EXHIBIT G

Form of Leaseback Agreement

EXHIBIT H

Form of Bargain and Sale Deed

EXHIBIT H-1

Form of Quitclaim Bill of Sale

EXHIBIT I

Form of Bill of Sale

EXHIBIT J

Form of Assignment and Assumption Agreement

EXHIBIT K

Form of General Assignment

EXHIBIT L

Form of Buyer’s Parent Guaranty

EXHIBIT M

Form of Seller’s Parent Guaranty

LIST OF SCHEDULES

Schedule 5.2.4 - Environmental

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 10th day of March, 2015 (“Effective Date”), by and between IMMUNEX
CORPORATION, a Washington corporation (“Seller”), and CRUISE, LLC, a Washington
limited liability company (“Buyer”).

RECITALS:

A. Seller owns certain land (“Land”) in the City of Seattle, King County, State
of Washington as more particularly described on EXHIBIT A attached hereto,
having an address of 1201 Amgen Court West, Seattle, WA 98119.

B. The Land is improved with multiple office and lab buildings (collectively,
“Buildings”).

C. Buyer now desires to purchase from Seller the Land and Buildings, and other
components of the Property (defined in Section 1.1). Seller desires to sell to
Buyer the Land, Buildings and other components of the Property on the condition
that Buyer leases back the Property to Seller, or Seller’s ultimate parent
company, or an affiliate of Seller as Seller may designate provided that such
affiliate and such affiliate’s net worth shall be subject to Buyer’s reasonable
approval (as applicable, “Tenant”).

D. The parties now wish to enter into this Agreement to set forth the terms and
conditions under which Buyer will purchase the Property from Seller, and the
terms and conditions under which Buyer will lease back the Property to Tenant.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Seller and Buyer agree as follows:

ARTICLE 1. PURCHASE AND SALE

1.1 Agreement to Buy and Sell. Subject to all of the terms and conditions of
this Agreement, Seller hereby agrees to sell to Buyer, and Buyer hereby agrees
to purchase from Seller, all of Seller’s right, title and interest in and to the
following (collectively, “Property”):

1.1.1 The Land, together with all of Seller’s right, title and interest in and
to all rights, privileges, reversions and easements appurtenant to the Land, and
all other appurtenances thereto, to the extent transferable;

1.1.2 All improvements, buildings, plazas, and other structures located on the
Land, including, without limitation, the Buildings, and all infrastructure and
building fixtures located on or in any such improvements (collectively,
“Improvements” and together with the Land, “Real Property”);

 

1



--------------------------------------------------------------------------------

1.1.3 Those certain systems, appliances, equipment, machinery, artwork and
furniture located on the Real Property which are listed on EXHIBIT B attached
hereto (collectively, “Tangible Personal Property”);

1.1.4 Those certain contracts (“Assigned Contracts”) identified on EXHIBIT B-1,
and any supplement to EXHIBIT B-1 prepared by Seller with respect to any
Assigned Contracts which were delivered to Buyer as Additional Due Diligence
Materials after the Effective Date and on or before March 31, 2015, which Buyer
agrees to assume pursuant to Section 5.5.1 below; and

1.1.5 Those certain transferable permits held by Seller pertaining to the
Property or the operation thereof which are listed on EXHIBIT C attached hereto
(collectively, “Transferable Permits-Closing”). Any of the foregoing items that
are transferable, but require a particular transfer process or governmental or
other third party approval, shall not be deemed “freely transferable” (such
permits being referred to herein as the “Process Permits”, and which are listed
on EXHIBIT C-1 attached hereto), but shall be considered a part of the Property
and transferred pursuant to Section 5.5.2 below. Due to the fact that Tenant
will continue to occupy the Property after Closing pursuant to the Leaseback
Agreement (defined in Section 5.6 below), certain other permits, licenses and
approvals held by Seller which are listed on EXHIBIT C-2 attached hereto
(“Transferable Permits-Lease”) will not be transferred to Buyer at Closing but
will be transferred upon the expiration of the Initial Lease Term (as that term
is defined in the Leaseback Agreement), pursuant to the terms thereof. The
Transferable Permits-Closing, Process Permits, and Transferable Permits-Lease
are collectively referred to herein as “Permits.”

1.2 Exclusions from Property. Notwithstanding anything in Section 1.1 above to
the contrary, the term “Property” shall not include, and Seller hereby expressly
reserves to itself all of the following: (a) all furniture, equipment, supplies,
computer and security systems, office cubicles, artwork, and other personal
property (other than Tangible Personal Property); (b) all of Seller’s and its
affiliates’ trademarks, service marks, logos and other marks, trade or business
names, and other proprietary information and other similar intangible property,
if any; and (c) any of the other items listed on EXHIBIT D attached hereto.

ARTICLE 2. PURCHASE PRICE

2.1 Purchase Price. The purchase price for the Property shall be Two Hundred
Twenty Eight Million Nine Hundred Thousand Dollars ($228,900,000.00) (“Purchase
Price”). The Purchase Price is allocated to the Real Property.

2.2 Payment of Purchase Price. The Purchase Price shall be paid as follows:

2.2.1 Deposit. The parties shall open an escrow account (“Escrow”) with Chicago
Title Company, 26415 Carl Boyer Drive, Suite #255, Santa Clarita, CA 91350,
Attn: Maggie Watson, Sr. Vice President National Projects Group (in its capacity
as escrow agent, “Escrow Agent”). Within one (1) business day after the
Effective Date, Buyer shall deliver into Escrow Five Million Dollars
($5,000,000) by wire transfer of immediately available federal funds to be held
by Escrow Agent as an earnest money deposit (“Deposit”). Any interest that

 

2



--------------------------------------------------------------------------------

may accrue on the Deposit will accrue for the benefit of Buyer. The Deposit
shall be non-refundable upon Buyer’s delivery of a Buyer Approval Notice
pursuant to Section 4.4, except as expressly provided herein, and shall be
applied to the Purchase Price at Closing.

2.2.2 Closing Payment. The Purchase Price, as adjusted by the application of the
Deposit and by the prorations and credits specified herein, and together with
all Closing costs to be paid by Buyer as set forth on Buyer’s estimated
settlement statement (“Buyer’s Closing Payment”), shall be paid to Escrow Agent
by wire transfer of immediately available federal funds through Escrow no later
than one (1) business day before the Closing Date.

ARTICLE 3. TITLE TO PROPERTY

3.1 Review of Title.

3.1.1 Buyer acknowledges receipt of an ALTA Commitment for an owner’s standard
coverage policy of title insurance, prepared by Chicago Title Company (in its
capacity as title company, “Title Company”), under Commitment No. 002779806,
having an effective date of November 12, 2014, along with copies of all of the
documents referenced as special exceptions therein (“Preliminary Report”).

3.1.2 Buyer shall, on or before 5:00 p.m. (Pacific time) on the date which is
ten (10) business days after the Effective Date, deliver to Seller, in writing
(“Buyer’s Objection Notice”), any objections to matters shown in the Preliminary
Report and any ALTA property survey obtained by Buyer (at Buyer’s cost). Buyer’s
failure to timely send Buyer’s Objection Notice shall be deemed to constitute
Buyer’s approval of all matters in the Preliminary Report and any matters that
would be disclosed by a survey of the Real Property, and such matters shall then
become “Permitted Exceptions”. If Buyer timely objects to any item set forth in
the Preliminary Report or survey, then Seller shall have the right, but not the
obligation, to attempt to cure or cause to be cured before Closing such
disapproved item. Seller shall have until 5:00 p.m. (Pacific time) on the date
that is five (5) business days after receipt of Buyer’s Objection Notice to
agree in writing (“Seller’s Response Notice”) to cure before Closing such
disapproved item. If Seller elects not to cure, or fails to timely respond to
Buyer’s objections, Seller shall be deemed to have elected not to cure, in which
event Buyer shall, on or before the expiration of the Due Diligence Period,
either (i) terminate this Agreement by delivering to Seller and Escrow Agent a
written notice of termination, whereupon Escrow Agent shall promptly release and
return the Deposit to Buyer, or (ii) waive in writing its objection to the
disapproved items, which shall then become Permitted Exceptions. Buyer’s failure
to timely deliver to Seller and Escrow Agent a written notice of termination or
waiver of its objection to the disapproved items shall be deemed to constitute
Buyer’s waiver of its objection to said items and such items shall become
Permitted Exceptions. Buyer shall have five (5) business days after receipt of
any updates to the Preliminary Report to object to any new matters disclosed
therein which were not disclosed in the original Preliminary Report only to the
extent such new matters do not otherwise constitute Permitted Exceptions, and
the procedures for objecting to such matters shall be as set forth in this
Section 3.1.2 (and the Outside Closing Date, defined in Section 7.1, shall be
extended if necessary to account for the additional time required to comply with
such procedures).

 

3



--------------------------------------------------------------------------------

3.1.2.1 Notwithstanding anything herein to the contrary, Seller shall remove on
or before the Closing Date (a) any mortgages, deeds of trust or other monetary
liens (except as noted in clauses (iii), (v) and (vii) below) encumbering the
Real Property, and (b) any exceptions or encumbrances to title that are created
by Seller or Seller Parties after the Effective Date without Buyer’s written
consent. The term “Permitted Exceptions” as used herein shall mean: (i) the
exceptions in the Preliminary Report approved (or deemed approved) by Buyer
pursuant to this Section 3.1; (ii) all matters shown on a survey obtained by
Buyer and approved (or deemed approved) by Buyer pursuant to this Section 3.1;
(iii) non-delinquent real and personal property taxes; (iv) the Leaseback
Agreement; (v) matters attributable to acts of Buyer and/or its directors,
officers, employees, consultants, agents, contractors, affiliates and other
representatives (“Buyer Parties”); (vi) provisions of existing laws, rules and
regulations including, without limitation, building, zoning and environmental
laws; and (vii) any non-delinquent lien for municipal betterments and special
assessments assessed against the Real Property.

3.1.2.2 If, on or before the Closing Date, Seller does not remove or cure any
title exception that Seller agreed to remove or cure or is required to remove
according to the terms of this Section 3.1, then Buyer shall have the right to
pursue remedies under Section 9.2 below.

3.2 Conveyance. On the Closing Date, Seller shall convey to Buyer fee simple
title to the Real Property by a duly executed and acknowledged Bargain and Sale
Deed (“Deed”), free and clear of all defects and encumbrances other than the
Permitted Exceptions. Additionally, on the Closing Date, Seller shall convey to
Buyer any and all interest that Seller has in that certain skybridge serving the
Land (which skybridge is further discussed in Section 5.5.2 below) by a duly
executed Quitclaim Bill of Sale (“QCB/S”).

3.3 Buyer’s Policy. As noted in Section 6.2.3 below, one of Buyer’s conditions
to Closing is that the Title Company shall issue to Buyer at Closing an ALTA
standard coverage owner’s policy of title insurance insuring Buyer’s title to
the Real Property in the full amount of the Purchase Price allocated to the Real
Property, subject only to the Permitted Exceptions and those general exceptions
and exclusions that are customary in such standard form of title insurance
(“Buyer’s Policy”). Buyer may request that Title Company issue an extended
coverage policy of title insurance and special endorsements to Buyer’s Policy.
In either or both of the foregoing events, Seller shall furnish to Title Company
a commercially reasonable owner’s affidavit that Title Company reasonably
requires to issue such extended coverage or special endorsements reasonably
requested by Buyer; provided, however, that such affidavit shall be acceptable
to Seller, in its reasonable discretion, and Seller shall not be required to
incur any additional obligations, liabilities, or expenses associated with the
same. Buyer shall be fully responsible for paying the additional costs
associated with any extended coverage and special endorsements that it requests.
In no event shall the issuance of extended coverage or special endorsements be a
condition of Closing, and Closing shall timely proceed so long as a standard
coverage owner’s policy will be issued pursuant to the first sentence of this
Section 3.3.

3.4 Seller’s Policy. Seller shall have the right to request that Title Company
provide a simultaneous-issued seller’s policy of title insurance at Closing
(“Seller’s Policy”), which

 

4



--------------------------------------------------------------------------------

policy shall be subject only to the same exceptions as provided in Buyer’s
Policy. Seller shall notify Buyer and Title Company no later than the expiration
of the Due Diligence Period if Seller elects to obtain a Seller’s Policy.

ARTICLE 4. INSPECTIONS; DUE DILIGENCE; CONDITION OF THE PROPERTY

4.1 Inspections. Buyer shall have a period (the “Due Diligence Period”),
commencing on the Effective Date, and expiring at 5:00 p.m. (Pacific time) on
April 17, 2015, in which to conduct the inspections and studies described in
this Section 4.

4.2 Access to the Property and Indemnification by Buyer. During the Due
Diligence Period, Seller shall permit Buyer and Buyer’s agents and
representatives access to the Property for the purpose of conducting such
physical and environmental inspections of the Property (collectively, the
“Inspections”) as Buyer shall deem necessary to determine the feasibility of the
Property for Buyer’s intended use. Seller and Expedia, Inc., a Washington
corporation (“Buyer’s Parent”) have previously entered into that certain Right
of Entry Agreement dated December 22, 2014, as amended by that certain First
Amendment to Letter of Intent & Right of Entry Agreement dated February 24, 2015
(as amended, the “Right of Entry Agreement”), and the parties acknowledge that
Buyer’s conduct of the Inspections shall be governed by and subject to the terms
of the Right of Entry Agreement, which remains in full force and effect, except
that Seller has previously agreed to decrease the Employee Dishonesty Coverage
minimum amount required in the Right of Entry Agreement from Five Million
Dollars ($5,000,000) to One Million Dollars ($1,000,000).

4.3 Deliveries Made by Seller. Buyer acknowledges that, prior to the Effective
Date, Seller delivered and Buyer received or had access to all of the materials
listed on EXHIBIT E (“Initial Due Diligence Materials”). In addition, Seller may
deliver additional due diligence materials (“Additional Due Diligence
Materials,” and, together with the Initial Due Diligence Materials, the “Due
Diligence Materials”) to Buyer by no later than March 31, 2015. Except as
expressly set forth in Section 5.2.6 of this Agreement, Buyer acknowledges and
agrees that neither Seller nor its affiliates or any of such parties’ directors,
officers, agents, contractors, employees or other representatives (such
affiliates and parties collectively, “Seller Parties”) make, and have not made,
any warranty or representation with respect to the Due Diligence Materials,
including, without limitation, as to their accuracy, completeness, conclusions
or statements expressed in the Due Diligence Materials, nor do Seller or the
Seller Parties represent or warrant that these are the sole materials which were
or now are available with respect to the matters covered thereby, and Buyer
hereby waives, relinquishes and releases any and all Claims (defined in
Section 4.6.2) against Seller or any of the Seller Parties arising out of the
accuracy, completeness, conclusions or statements expressed in the Due Diligence
Materials except with respect to Seller’s representation in Section 5.2.6
hereof. Buyer conclusively shall be presumed to have knowledge of all matters
referred to in, or disclosed by, the Due Diligence Materials.

4.4 Buyer’s Acceptance or Rejection prior to the Expiration of the Due Diligence
Period. Before the expiration of the Due Diligence Period, if Buyer, after
conducting its Inspections as described in this Section 4, desires to purchase
the Property, Buyer will give

 

5



--------------------------------------------------------------------------------

Seller written notice of its approval of the Inspections (“Buyer’s Approval
Notice”), in which event Buyer will be deemed to have approved and accepted the
Property and to have agreed to complete the transaction contemplated by this
Agreement, and the Deposit will immediately become nonrefundable. If Buyer does
not deliver Buyer’s Approval Notice before the expiration of the Due Diligence
Period, then this Agreement will automatically terminate, subject to the
immediate return of all copies of all Due Diligence Materials (and written
reports generated by the Inspections) to Seller, the Deposit will be promptly
delivered to Buyer, Buyer and Seller shall equally pay any costs associated with
terminating Escrow or cancelling the Preliminary Report, and thereupon neither
party will have any further obligation or liability to the other party
hereunder, except as otherwise expressly provided herein.

4.5 Disclosure Statement. Buyer and Seller acknowledge that the Real Property
constitutes “Commercial Real Estate” as defined in RCW 64.06.005. Buyer waives
receipt of the seller disclosure statement required under RCW 64.06 for
transactions involving the sale of commercial real estate, except for the
section entitled “Environmental.” The form of the Environmental section of the
seller disclosure statement is attached to this Agreement as EXHIBIT F. An
executed copy of the Environmental section of the seller’s disclosure statement
made with reference to the Property (“Disclosure Statement”) was previously
delivered to Buyer before the Effective Date hereof. Buyer shall promptly
execute and deliver to Seller an acknowledgment of the Disclosure Statement.
Buyer waives its right to rescind this Agreement under RCW 64.06.030. Buyer
further acknowledges and agrees that the Disclosure Statement (a) is for the
purposes of disclosure only, (b) is not part of this Agreement, and (c) is not
and will not be construed as a representation or warranty of any kind by Seller.

4.6 “AS-IS” Sale, Assumption of Risk and Release.

4.6.1 “As-Is” Sale. EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES PROVIDED IN
SECTION 5.2 BELOW AND ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY SELLER AT
CLOSING, BUYER ACKNOWLEDGES AND AGREES THAT BUYER IS PURCHASING THE PROPERTY IN
AN “AS-IS, WHERE-IS” CONDITION “WITH ALL FAULTS AND DEFECTS”, WHETHER KNOWN OR
UNKNOWN, AND WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER
EXPRESSED OR IMPLIED, OF ANY KIND OR NATURE WHATSOEVER FROM OR ON BEHALF OF
SELLER OR ANY OF THE SELLER PARTIES, INCLUDING WITHOUT LIMITATION, THOSE OF
FITNESS FOR A PARTICULAR PURPOSE AND USE. Buyer acknowledges and agrees that
(a) Buyer is a knowledgeable, experienced and sophisticated entity, (b) except
as otherwise expressly set forth in Section 5.2 below or in any other document
executed and delivered by Seller at Closing, neither Seller, the Seller Parties
nor anyone acting for or on behalf of any of them, has made any representation,
warranty, promise or statement, express or implied, to Buyer or the Buyer
Parties, or to anyone acting for or on behalf of any of them, concerning any
aspect of or condition of the Property, the use or development thereof or its
fitness or any particular purpose, and (c) although Buyer had access to the Due
Diligence Materials, but subject to the written representations made by Seller
in this Agreement, Buyer is purchasing the Property based solely upon its own
investigation and examination of the Property. Therefore, as of Closing, but
subject to (a)

 

6



--------------------------------------------------------------------------------

Buyer’s rights as Landlord under the Leaseback Agreement and (b) except to the
extent of a breach or default of Seller under this Agreement which has not been
waived by Buyer pursuant to Section 4.6.3 hereof or otherwise, Buyer assumes the
risk of all defects and conditions of the Property, whether known or unknown,
including but not limited to such defects and conditions that cannot be observed
by casual inspection, and Buyer assumes the risk that adverse matters related to
the condition of the Property, including but not limited to adverse physical and
environmental conditions, may not have been revealed by Buyer’s due diligence
performed with respect to the Property or the Due Diligence Materials.

4.6.2 Release. Upon Closing, Buyer will be deemed to have made all studies,
investigations and inspections that Buyer deemed necessary, appropriate or
desirable in connection with Buyer’s purchase of the Property and Buyer will be
deemed to have approved all such studies, investigations and inspections and all
aspects of the Property and this transaction without reservation. Subject to
Section 9.2 and Section 9.2A, Buyer hereby waives, relinquishes and releases, on
behalf of itself, the Buyer Parties and their successors and assigns, Seller and
the Seller Parties from any and all claims, demands, losses, liabilities,
damages, causes of action and costs, including, but not limited to, reasonable
attorneys’ fees and disbursements (collectively, “Claims”) that Buyer has or may
have arising from or related to any matter or thing in connection with the
Property, including, without limitation, any documents provided by Seller or any
Seller Party hereunder, any construction defects, errors or omissions in the
design or construction of the Property and any environmental conditions
affecting the Property, and Buyer shall not look to Seller or the Seller Parties
in connection with any of the foregoing for any redress or relief. The release
in this Section 4.6.2 shall be given full force and effect according to each of
its expressed terms and provisions and shall apply to all Claims, regardless of
whether such Claims are known or unknown, suspected or unsuspected.

 

7



--------------------------------------------------------------------------------

4.6.3 Buyer’s Knowledge. Without limiting the generality of the release
contained in Section 4.6.2 above, and notwithstanding anything in this Agreement
to the contrary, in the event that the Closing occurs, then neither Seller nor
the Seller Parties shall have any liability whatsoever with regard to any matter
of which Buyer or the Buyer Parties have actual knowledge (as defined in
Section 5.1.4 below) prior to the Closing. By executing this Agreement, Buyer
waives any such Claims; by Closing, Buyer shall be deemed to have waived any
such Claims; and Buyer shall not be entitled to “reserve” any such Claims at
Closing of which it or the Buyer Parties have actual knowledge.

4.6.4 Survival. The provisions of this Section 4.6 shall indefinitely survive
any Closing or termination of this Agreement.

Seller and Buyer each initial this Section 4.6 below to expressly acknowledge
that the waivers, releases and other terms herein have been specifically
negotiated and agreed upon and to further indicate their awareness and
acceptance of each and every provision hereof.

 

Seller’s Initials: Buyer’s Initials:

/s/ DM

/s/ MO

[THE BALANCE OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

8



--------------------------------------------------------------------------------

ARTICLE 5. REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Definitions. As used in this Agreement, including this Article 5:

5.1.1 The phrase “to Seller’s knowledge,” means the present, actual knowledge,
with no duty of due diligence or inquiry, of James Kilcourse, Executive Director
Global Asset Planning, Charles Barry, Director, Global Real Estate or Susan
Hansen, Director of Facilities Operations. Such persons have not undertaken or
inquired into (having no duty to undertake or to inquire into) any independent
investigation or verification of the matters set forth in any representation or
warranty, including without limitation an investigation or review of any
documents, certificates, agreements or information that may be in, or may
hereafter come into, the possession of Seller or any of the Seller Parties.
Buyer acknowledges that the individuals named above are named solely for the
purpose of defining and narrowing the scope of Seller’s knowledge and not for
the purpose of imposing any liability on or creating any duties running from
such individuals to Buyer. Buyer covenants that it will bring no action of any
kind against such individuals related to or arising out of any representations
and warranties made by Seller herein;

5.1.2 “Environmental Laws” means the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act, the
Toxic Substance Control Act, and the Washington Model Toxics Control Act, all as
amended, or any other similar state, local, or federal environmental law and any
rules and regulations promulgated thereunder;

5.1.3 “Hazardous Materials” means any chemical, substance, material, controlled
substance, object, condition, waste, living organisms or combination thereof
which is or may be hazardous to human health or safety or to the environment due
to its radioactivity, ignitability, corrosiveness, reactivity, explosivity,
toxicity, carcinogenicity, mutagenicity, phytotoxicity, infectiousness or other
harmful or potentially harmful properties or effects, including, without
limitation, petroleum hydrocarbons and petroleum products, lead, asbestos,
radon, polychlorinated biphenyls (PCBs) and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes, living organisms
or combinations thereof which are listed, defined or regulated as of the
Effective Date in any manner by any Environmental Law based upon, directly or
indirectly, such properties or effects;

5.1.4 “Exception Matter” means (a) any matters expressly referred to in, or
expressly disclosed by, the Due Diligence Materials, (b) any other matter of
which Buyer or the Buyer Parties have actual knowledge prior to Closing, “actual
knowledge” meaning anything specifically set forth in any written document given
to or obtained by Buyer in connection with the transactions contemplated in this
Agreement, and (c) any waived misrepresentations (pursuant to Section 5.3); and

 

9



--------------------------------------------------------------------------------

5.1.5 The phrases “commercially reasonable efforts” and “commercially reasonable
steps” shall not impose any obligation to institute legal proceedings or to
expend any monies therefor.

5.2 Seller’s Representations and Warranties. Seller represents and warrants the
following to Buyer as of the Effective Date, except with respect to any
Exception Matter. Each of such representations and warranties shall be deemed
remade on and as of the Closing Date.

5.2.1 Due Formation and Authorization. Seller is duly organized and validly
existing under the laws of the State of Washington, is qualified to do business
in the State of Washington, and has all requisite power, authority and legal
right to execute, deliver and perform the terms of this Agreement. This
Agreement and all documents to be executed by Seller in connection herewith
constitute, or will constitute when executed and delivered, valid and legally
binding obligations of Seller enforceable in accordance with their terms. Each
individual executing this Agreement on behalf of Seller is duly authorized to do
so.

5.2.2 Consent. Except for any consents necessary to transfer the Assigned
Contracts or any Permits, no consent, approval or authorization by any
individual or entity or any court, administrative agency or other governmental
authority is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated herein by Seller
other than those consents, approvals and authorizations that shall be obtained
by Seller prior to Closing or which are to otherwise be obtained after Closing
pursuant to Section 5.5.2. The consummation of the transactions contemplated by
this Agreement will not constitute a breach of, or constitute a default under,
any agreement or other instrument to which Seller is a party or by which Seller
is bound or affected.

5.2.3 Litigation; Condemnation. To Seller’s knowledge, Seller has not received
written notice of (a) any pending lawsuits affecting all or any material portion
of Seller’s interest in the Property, or (b) any pending judicial, municipal or
administrative proceedings in eminent domain affecting all or any portion of
Seller’s interest in the Property.

5.2.4 Environmental. Except as set forth on Schedule 5.2.4 attached hereto, to
Seller’s knowledge, during the five (5) years prior to the Effective Date,
Seller has not received any written notice requiring any corrective action by
Seller which corrective action has not been completed of any pending or
threatened civil, criminal or administrative suit, claim, liability, hearing,
violation, investigation, proceeding or demand relating in any way to a material
release of Hazardous Materials at or from the Property, or material
non-compliance with Environmental Laws at the Property. Except as would not have
a material adverse effect on the Property taken as a whole, and except as set
forth on Schedule 5.2.4 attached hereto, Seller does not have any knowledge of
the release of Hazardous Materials on the Property by Seller or any of the
Seller Parties during the five (5) years prior to the Effective Date other than
in compliance with Environmental Laws.

5.2.5 Foreign Person. Seller is not a foreign corporation as defined in
Section 1445 of the Internal Revenue Code, as amended (“IRC”).

 

10



--------------------------------------------------------------------------------

5.2.6 Due Diligence Materials. To Seller’s knowledge, the Due Diligence
Materials represent true copies of such materials.

5.2.7 Survival. The above representations and warranties of Seller (other than
any Exception Matter) shall survive the Closing Date for a period of eighteen
(18) months after the expiration or earlier termination of the Initial Lease
Term. If Buyer fails to bring any Claim within such time period based on
Seller’s breach of such representations and warranties (regardless of when the
breach was discovered), such Claim shall be forever barred.

5.3 Incorrect Seller Representation or Warranty. If Buyer learns before the
Closing that any representation or warranty of Seller herein is materially
incorrect or materially misleading, Buyer shall notify Seller of such
incorrectness within five (5) business days of Buyer’s discovery thereof,
failing which the incorrect representation or warranty shall be deemed waived.
Upon timely receiving such notification, Seller shall have the right to take
such action as necessary to render the incorrect representation or warranty
correct. If Seller notifies Buyer that it does not intend to take the corrective
action or if Seller fails to notify Buyer within five (5) business days of
receiving Buyer’s notice that Seller will take corrective action, Buyer shall
have the right to pursue remedies under Section 9.2 below; provided, however, in
the event that a representation or warranty of Seller herein becomes materially
incorrect or materially misleading due to the information disclosed in any
Additional Due Diligence Materials delivered to Buyer on or before March 31,
2015, then for the avoidance of doubt, (i) such an event shall not be considered
a breach or default by Seller of any of its obligations under this Agreement,
(ii) Buyer shall not have the right to pursue remedies under Section 9.2 below,
and (iii) Buyer shall be limited to its rights under Section 4.4 above.

5.4 Buyer’s Representations and Warranties. Buyer hereby represents and warrants
the following to Seller as of the Effective Date. Each of such representations
and warranties shall be deemed remade on and as of the Closing Date.

5.4.1 Due Formation and Authorization. Buyer is duly organized and validly
existing under the laws of the state of Washington, is qualified to do business
in the State of Washington, and has all requisite power, authority and legal
right to execute, deliver and perform the terms of this Agreement. This
Agreement and all documents to be executed by Buyer in connection herewith
constitute, or will constitute when executed and delivered, valid and legally
binding obligations of Buyer enforceable in accordance with their terms. Each
individual executing this Agreement on behalf of Buyer is duly authorized to do
so.

5.4.2 Consent. Except for any consents necessary to transfer the Assigned
Contracts or any Permits, no consent, approval or authorization by any
individual or entity or any court, administrative agency or other governmental
authority is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this Agreement
by Buyer. The consummation of the transactions contemplated by this Agreement
will not constitute a breach of, or constitute a default under, any agreement or
other instrument to which Buyer is a party or by which Buyer is bound or
affected.

 

11



--------------------------------------------------------------------------------

5.4.3 Patriot Act. Buyer is not acting, directly or indirectly for, or on behalf
of, any person, group, entity or nation named by any Executive Order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, and is not engaging in this transaction, directly or
indirectly, on behalf of, or instigating or facilitating this transaction,
directly or indirectly, on behalf of, any such person, group, entity or nation.

5.4.4 Financial Capability. Buyer has the financial ability to timely make
Buyer’s Closing Payment and to pay all other costs that may arise under this
Agreement.

Buyer shall immediately notify Seller if any of the foregoing becomes false or
misleading after the Effective Date, in which case Seller shall have the
remedies set forth in Section 5.4.5 below.

5.4.5 Incorrect Buyer’s Representations and Warranties. If Seller learns that
any representation or warranty of Buyer herein is materially incorrect or
materially misleading, Seller shall notify Buyer of such incorrectness within
five (5) business days of Seller’s discovery thereof, failing which the
incorrect representation or warranty shall be deemed waived. Upon receiving such
notification, Buyer shall have the right to take such action as necessary to
render the incorrect representation or warranty correct. If Buyer fails to
notify Seller within five (5) business days of receiving Seller’s notice that
Buyer will take corrective action, Seller shall have all rights and remedies
provided in Section 9.1 below for a Buyer’s breach.

5.5 Seller’s Covenants.

5.5.1 Assigned Contracts. Seller shall assign its interest in the Assigned
Contracts to Buyer at Closing and Buyer shall assume Seller’s obligations
thereunder. To the extent any such assignment requires the consent of the other
party to the Assigned Contract, Seller shall use commercially reasonable efforts
to obtain such consent prior to the Closing, but a failure to obtain such
consent shall not be a Seller default under this Agreement. If any such consent
is not obtained prior to the Closing, Seller agrees to use commercially
reasonable efforts in assisting Buyer to obtain such consent after the Closing
Date (and this Section 5.5.1 shall survive Closing if necessary for the
foregoing purpose). If Seller must pay any consideration as a condition to any
consent necessary to assign an Assigned Contract, Seller shall have no
obligation to incur any such expense or pay any such consideration, unless Buyer
agrees to reimburse Seller for such expense or payment.

5.5.2 Permits.

All Transferable Permits-Closing shall be transferred to Buyer by a General
Assignment at Closing pursuant to Section 7.2 below. With respect to the Process
Permits (which shall include, without limitation, the skybridge permit and
license (“Skybridge Permit”) authorized under City of Seattle Ordinance
No. 123909 (“Skybridge Ordinance”)), Seller shall take commercially

 

12



--------------------------------------------------------------------------------

reasonable steps to obtain all necessary approvals and take commercially
reasonable steps to transfer the Process Permits to Buyer at Closing, and Buyer
shall reasonably cooperate with Seller in the steps necessary to transfer the
Process Permits (including, with respect to the Skybridge Permit, promptly
delivering the surety bond, proof of insurance coverage, assumption agreement
and other items required under the Skybridge Ordinance in order to transfer the
Skybridge Permit). If, after taking such commercially reasonable steps set forth
above, any such approvals are not obtained or transfers completed prior to the
Closing, Seller agrees to use commercially reasonable efforts in assisting Buyer
to obtain such approvals and complete such transfers after Closing or to obtain
new or replacement permits if such approvals cannot be obtained or if such
transfers cannot be completed (and this Section 5.5.2 shall survive Closing if
necessary for the foregoing purpose). Notwithstanding anything to the contrary
herein, but subject to Buyer’s reasonable cooperation as set forth above, and as
one of Buyer’s conditions to Closing, Seller shall obtain all necessary
approvals to transfer the Skybridge Permit to Buyer prior to Closing, provided
that failure to obtain such approvals or to complete such transfers shall not be
deemed a Seller default under this Agreement unless Seller does not take such
commercially reasonable steps set forth above to obtain all such necessary
approvals and/or transfers.

5.6 Leaseback of Property. As a material part of Seller’s willingness to sell
the Property to Buyer, Seller has required that Buyer lease back to Tenant the
entire Property to allow for Tenant’s and its affiliates’ occupancy and business
operations at the Property. For the foregoing purposes, Buyer and Tenant shall
enter into a lease at Closing in the form attached hereto as EXHIBIT G
(“Leaseback Agreement”) to lease back the Property.

5.7 Anti-Corruption Laws. Neither Buyer, nor, Buyer’s directors, officers,
employees, or any agent, representative, or third party acting for or on Buyer’s
behalf (collectively, “Buyer Representative”) shall, directly or indirectly,
offer, pay, promise to pay, or authorize such offer, promise or payment, of
anything of value, to any person or entity for the purposes of obtaining or
retaining business or any improper advantage in connection with this Agreement,
or that would otherwise violate any applicable laws, rules and regulations
concerning or relating to public or commercial bribery or corruption
(“Anti-Corruption Laws”) as regards this transaction or the Property. Seller may
terminate this Agreement if Buyer or any Buyer Representative fails to cure any
non-compliance with this provision within seven (7) days following written
notice of such non-compliance from Seller (to the extent a cure is possible
under the circumstances). Any termination by Seller under this Section 5.7 shall
be deemed a termination pursuant to Section 4.4. Neither Seller, nor Seller’s
directors, officers, employees, or any agent, representative, or third party
acting for or on Seller’s behalf (collectively, “Seller Representative”) shall,
directly or indirectly, offer, pay, accept, promise to pay, promise to accept
payment or authorize such offer, promise, acceptance or payment, of anything of
value, to any person or entity for the purposes of obtaining or retaining
business or any improper advantage in connection with this Agreement, or that
would otherwise violate any Anti-Corruption Laws as regards this transaction or
the Property. Buyer may terminate this Agreement if Seller or any Seller
Representative fails to cure any non-compliance with provision within seven
(7) days following written notice of such non-compliance from Buyer (to the
extent a cure is possible under the circumstances). Any termination by Buyer
under this Section 5.7 shall be deemed a termination pursuant to Section 4.4.

 

13



--------------------------------------------------------------------------------

ARTICLE 6. CONDITIONS TO CLOSING

6.1 Seller’s Conditions to Closing. Seller’s obligation to close the
transactions contemplated by this Agreement is conditioned on all of the
following, any or all of which may be waived by Seller in writing, at its sole
option:

6.1.1 All representations and warranties made by Buyer in this Agreement shall
be true and correct in all material respects on and as of the Closing Date, as
if made on and as of such date;

6.1.2 Buyer shall have delivered Buyer’s Closing Payment and all of the
documents required to be executed by Buyer hereunder into Escrow as required,
and Buyer shall have materially performed all of its other obligations hereunder
required to be performed by the Closing Date, and complied with all conditions,
required by this Agreement to be performed or complied with by Buyer at or prior
to the Closing; and

6.1.3 Title Company shall be prepared to issue Seller’s Policy, if elected by
Seller pursuant to Section 3.4 above.

6.2 Buyer’s Conditions to Closing. Buyer’s obligation to close the transactions
contemplated by this Agreement is conditioned on all of the following, any or
all of which may be waived by Buyer in writing, at its sole option:

6.2.1 All representations and warranties made by Seller in this Agreement shall
be true and correct in all material respects on and as of the Closing Date, as
if made on and as of such date, except to the extent that they expressly relate
to an earlier date and except further to the extent of any Exception Matter;

6.2.2 Seller shall have executed and delivered all of the documents required to
be delivered by Seller hereunder into Escrow, and Seller shall have materially
performed all of its other obligations hereunder required to be performed by the
Closing Date, and complied with all conditions required by this Agreement to be
performed or complied with by Seller at or prior to the Closing;

6.2.3 Title Company shall be prepared to issue Buyer’s Policy; and

6.2.4 Seller has obtained all necessary approvals to transfer the Skybridge
Permit to Buyer.

ARTICLE 7. CLOSING

7.1 Closing Procedure. The transaction contemplated in this Agreement will be
closed (“Closing”) in Escrow by Escrow Agent on May 15, 2015, or otherwise on a
mutually agreeable date designated in writing by Buyer and Seller (such date,
the “Closing Date”). The Closing Date shall be within thirty (30) days after
Buyer delivers a Buyer’s Approval Notice pursuant to Section 4.4. (such date,
the “Outside Closing Date”). Except as expressly provided herein, the Outside
Closing Date may not be extended without the prior written approval of both
Seller and Buyer.

 

14



--------------------------------------------------------------------------------

7.1.1 If the transaction contemplated by this Agreement fails to close by the
Outside Closing Date as a result of the breach or default by one of the parties
hereto, then the non-defaulting party shall have the rights and obligations as
provided in Article 9.

7.1.2 If the transaction contemplated by this Agreement fails to close by the
Outside Closing Date due to the failure of one of the closing conditions to be
satisfied as set forth in Section 6.2.3 or Section 6.2.4 and such failure is not
the result of the breach or default by Seller of its obligations under this
Agreement, and Buyer does not elect to waive such closing conditions, Buyer may
elect to extend the Outside Closing Date by the number of days necessary to
allow for the satisfaction of such closing conditions but in any event not to
exceed sixty (60) days, and, after such extension period, if such conditions are
not satisfied or waived by Buyer, then this Agreement shall be deemed terminated
pursuant to Section 4.4.

7.1.3 If the transaction contemplated by this Agreement fails to close by the
Outside Closing Date due to the failure of the closing condition to be satisfied
as set forth in Section 6.1.3 and such failure is not the result of the breach
or default by Buyer of its obligations under this Agreement, and Seller does not
elect to waive such closing condition, Seller may elect to extend the Outside
Closing Date by the number of days necessary to allow for the satisfaction of
such closing condition but in any event not to exceed sixty (60) days, and,
after such extension period, the condition shall be deemed waived by Seller.

7.2 Deposits Into Escrow.

7.2.1 By Seller. At least one (1) business day prior to the Closing Date, Seller
shall deposit into Escrow (except as noted below):

(a) The original Deed and the QCB/S in the applicable form of EXHIBIT H and
EXHIBIT H-1 attached hereto, duly executed by Seller and acknowledged where
required;

(b) Two (2) original counterparts of a Bill of Sale in the form of EXHIBIT I
attached hereto, duly executed by Seller, with respect to the Tangible Personal
Property (“Bill of Sale”);

(c) Two (2) original counterparts of an Assignment and Assumption Agreement in
the form of EXHIBIT J attached hereto, duly executed by Seller, with respect to
the Assigned Contracts (“Assignment and Assumption Agreement”);

(d) Two (2) original counterparts of a General Assignment in the form of EXHIBIT
K attached hereto, duly executed by Seller, with respect to the Transferable
Permits-Closing (“General Assignment”);

(e) Two (2) original counterparts of the Leaseback Agreement, executed by Tenant
and acknowledged;

 

15



--------------------------------------------------------------------------------

(f) An affidavit that satisfies the requirements of Section 1445 of the IRC of
1986, as amended, and the regulations thereunder (“Non-Foreign Affidavit”); and

(k) Two (2) original counterparts of a real estate excise tax affidavit
(“REETA”), duly executed by Seller.

7.2.2 By Buyer. At least one (1) business day prior to the Closing Date, Buyer
shall deposit into Escrow:

(a) Buyer’s Closing Payment, as required in Section 2.2.2;

(b) Two (2) original counterparts of the Assignment and Assumption Agreement
duly executed by Buyer;

(c) Two (2) original counterparts of the General Assignment duly executed by
Buyer;

(d) Two (2) original counterparts of the Leaseback Agreement, executed by Buyer
and acknowledged; and

(e) Two (2) original counterparts of the REETA, duly executed by Buyer.

7.2.3 Other Documents. Seller and Buyer shall each deposit such other
instruments and funds as are reasonably required by Escrow Agent or otherwise
required to close the sale of the Property in accordance with the terms of this
Agreement (including, without limitation, escrow instructions that will require
Escrow Agent to comply with all applicable federal, state and local reporting
and withholding requirements relating to the closing of the transactions
contemplated herein and to comply with the Tax Reform Act of 1986 with regard to
reporting all settlement information to the Internal Revenue Service).

7.3 Closing Costs and Other Expenses. The expenses and costs of the transactions
contemplated herein shall be paid as follows:

7.3.1 General. Except as otherwise provided herein, each party hereto will pay
all of its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, (a) all costs
and expenses stated herein to be borne by such party, and (b) all of its own
respective accounting, legal and appraisal fees.

7.3.2 Seller’s Expenses. Seller shall pay (a) all real estate excise taxes,
(b) the cost of an ALTA owner’s standard coverage policy of title insurance
related to Buyer’s Policy, (c) the cost of any Seller’s Policy requested by
Seller, and (d) one-half ( 1/2) of any escrow fees.

7.3.3 Buyer’s Expenses. Buyer shall pay all costs, expenses and fees incurred in
connection with all of Buyer’s due diligence performed in connection with the
Property. Buyer shall also pay (a) all premiums associated with any extended
coverage title insurance or title endorsements requested by Buyer with respect
to Buyer’s Policy, (b) all fees for recording the Deed and any other conveyance
documents, (c) all use or sales tax imposed on the transfer of the

 

16



--------------------------------------------------------------------------------

Tangible Personal Property (and Buyer shall indemnify, defend and hold Seller
harmless from and against all sales and use taxes on the sale of the Tangible
Personal Property), and (d) one-half (1/2) of any escrow fees.

7.3.4 Escrow and Other Expenses. All other Closing costs, if any, shall be borne
by the parties in accordance with the local customs of King County, Washington.

7.4 Prorations. The following items and any other items customarily prorated in
similar transactions shall be adjusted and apportioned by credits to the
appropriate party as of the Closing Date (unless otherwise specified below).

7.4.1 Taxes. General real estate taxes and special assessments relating to the
Property payable during the year in which Closing occurs shall be prorated with
respect to the Property as of the Closing Date, with Seller being responsible
for taxes attributable to Seller’s period of ownership and Buyer being
responsible for taxes attributable to the period from and after the Closing Date
(provided that Buyer’s share of such taxes after Closing shall be paid by Tenant
as tenant under the Leaseback Agreement during the Initial Lease Term under the
Leaseback Agreement). If Closing shall occur before the actual taxes and special
assessments payable during such year are known, the apportionment of taxes shall
be upon the basis of taxes for the Property payable during the immediately
preceding year. If, as the result of an appeal of the assessed valuation of the
Property for any real estate tax year prior to (or including) the Closing, there
is issued after Closing an administrative ruling, judicial decision or
settlement by which the assessed value of the Property for such tax year is
reduced, and a real estate tax refund issued, Seller shall be entitled to all
such refunds relating to the period prior to Closing, and through the expiration
or earlier termination of the Initial Lease Term under the Leaseback Agreement
based on the extent to which Tenant paid such taxes with respect to such period,
and Buyer shall be entitled to all such refunds relating to the period from and
after the expiration or earlier termination of the Initial Lease Term.
Thereafter, when the actual taxes and special assessments payable during such
year become known, within ninety (90) days thereof, the apportionment of taxes
previously made shall be reconciled by the parties.

7.4.2 Expenses. Except as otherwise set forth herein, ordinary operating
expenses and utility costs incurred by Seller with respect to the Property shall
not be prorated between Seller and Buyer, since Tenant will continue to pay such
expenses after Closing pursuant to the Leaseback Agreement. Insurance shall not
be prorated, since following the Closing, Seller (or Tenant) shall continue to
carry the insurance required under the Leaseback Agreement.

7.4.3 Survival. The provisions of this Section 7.4 shall survive Closing.

7.5 Closing of Escrow.

7.5.1 Instructions. The parties hereto may submit to Escrow Agent any other
reasonable closing instructions, so long as such instructions are not contrary
to the terms of this Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE 8. CONDEMNATION; DAMAGE, DESTRUCTION

8.1 Condemnation. In the event that all or any substantial portion of the Real
Property shall be taken in condemnation or under the right of eminent domain
prior to the Closing Date, Seller shall promptly notify Buyer thereof. A
substantial portion of the Real Property shall be deemed taken if the area of
such portion, as reasonably determined by Buyer and Seller, exceeds the Damage
Threshold (defined in Section 8.2 below). Within five (5) business days after
receipt of the foregoing notice, Buyer shall notify Seller and Escrow Agent,
electing either: (a) to proceed with this transaction and Closing
notwithstanding such condemnation or (b) to terminate this Agreement. If Buyer
elects to proceed with this transaction, or if there is a taking in condemnation
or eminent domain that does not affect a substantial portion of the Real
Property, there shall be no reduction in the Purchase Price and Seller shall
(i) deliver to Buyer at the Closing, or as soon thereafter as available, any
proceeds actually received by Seller attributable to the Real Property from such
condemnation or eminent domain proceeding, and (ii) assign to Buyer any and all
rights Seller may have with respect to payments from, and recovery against, any
party for damages or compensation relating to the Real Property on account of
such condemnation or eminent domain proceeding. Buyer’s failure to notify Seller
within five (5) business days after receiving Seller’s notice of such taking
shall be deemed an election to proceed under clause (a) in this Section 8.1. If
Buyer elects (or is deemed to have elected) to proceed, Seller shall not
compromise, settle or adjust any claims to such award without Buyer’s prior
written consent. In the event Buyer elects to terminate this Agreement pursuant
to clause (b) above, such termination shall have the same effect as a
termination pursuant to Section 4.4.

8.2 Damage or Destruction. If, before the Closing Date, the Real Property is
damaged by any casualty, Seller shall immediately notify Buyer of such
occurrence. If more than ten percent (10%) of the aggregate floor area of all of
the Buildings (excluding the parking garage) are damaged or destroyed (“Damage
Threshold”), and neither Buyer nor the Buyer Parties caused such damage, then
Buyer shall have the right, by giving notice to Seller within five (5) business
days after Seller notifies Buyer of the damage, to terminate this Agreement, in
which event such termination shall have the same effect as a termination
pursuant to Section 4.4. If, before the Closing Date, the Property is damaged by
a casualty and either (a) Buyer has the right to terminate this Agreement but
does not exercise such right, or (b) the damage, as reasonably determined by
Seller and Buyer, is equal to or less than the Damage Threshold, then this
Agreement shall remain in full force and effect and, at Closing, Seller shall
assign to Buyer any insurance proceeds Seller receives or is entitled to by
reason of such damage, less any insurance deductibles paid by Seller in
connection with the same.

ARTICLE 9. REMEDIES FOR DEFAULTS IN THE EVENT CLOSING DOES NOT OCCUR

9.1 Buyer Default. IN THE EVENT THE CLOSING DOES NOT OCCUR AS PROVIDED IN THIS
AGREEMENT BY REASON OF ANY BREACH OF BUYER (EXCEPT FOR A BREACH UNDER SECTION
5.7), BUYER AND SELLER AGREE THAT IT

 

18



--------------------------------------------------------------------------------

WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH
SELLER MAY SUFFER. THEREFORE, BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT
BUYER BREACHES THIS AGREEMENT AND FAILS WITHOUT LEGAL EXCUSE TO COMPLETE THE
PURCHASE OF THE PROPERTY IS AND SHALL BE, AS SELLER’S SOLE AND EXCLUSIVE REMEDY
(WHETHER AT LAW OR IN EQUITY), AN AMOUNT EQUAL TO THE DEPOSIT (WHICH INCLUDES
ANY ACCRUED INTEREST THEREON). SAID AMOUNT SHALL BE THE FULL, AGREED AND
LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT BY BUYER. THE PARTIES
ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER. Notwithstanding anything to the contrary above, the limitations of
remedies in this Section 9.1 shall not apply to any obligation of Buyer under
this Agreement to (i) indemnify, defend and hold Seller harmless, (ii) comply
with Section 11.19, or (iii) in the event Seller is a “prevailing party,” pay
Seller’s costs and expenses, including, without limitation, reasonable
attorneys’ fees pursuant to Section 11.15.

9.2 Seller Default. In the event that the purchase and sale of the Property is
not closed solely because of a breach or default by Seller hereunder which is
not cured by Seller within ten (10) business days after notice of such default
from Buyer (provided, however, that if the breach or default is not susceptible
of cure within such time, Seller shall not be in breach or default if it
commences to cure within such ten (10) business day period and thereafter
diligently prosecutes the cure to completion), Buyer shall be entitled, as its
sole and exclusive remedy, either (a) to terminate this Agreement and to receive
the prompt return of the Deposit, and to be reimbursed by Seller for the
reasonable out-of-pocket costs and expenses actually paid by Buyer to third
party consultants in connection with the transactions contemplated herein, as
evidenced by invoices or receipts therefor (such reimbursement not to exceed One
Million Dollars ($1,000,000.00)), or (b) to seek specific performance of
Seller’s obligations under this Agreement, provided that any such action for
specific performance shall not limit the prevailing party’s right to recover its
attorney’s fees and related legal costs as provided herein. These remedies are
mutually exclusive and Buyer must elect, by notice to Seller and Escrow Agent no
later than thirty (30) days after the scheduled Closing Date, which of these
remedies Buyer wishes to pursue. If Buyer fails to deliver notice of its intent
to commence an action for specific performance within said period, Buyer will be
deemed to have elected to terminate this Agreement and receive the funds
described in clause (a) above. Notwithstanding anything to the contrary above,
the limitations of remedies in this Section 9.2 shall not apply to any
obligation of Seller under this Agreement to (i) indemnify, defend and hold
Buyer harmless, (ii) comply with Section 11.19, or (iii) in the event Buyer is a
“prevailing party,” pay Buyer’s costs and expenses, including, without
limitation, reasonable attorneys’ fees pursuant to Section 11.15.

9.3 Fees. In the event that either party terminates this Agreement as a result
of the other party’s breach or default hereunder, then, in addition to all other
rights provided in this Article 9, the defaulting party shall be responsible for
paying all fees associated with terminating Escrow and cancelling the Title
Report.

 

19



--------------------------------------------------------------------------------

ARTICLE 9A. REMEDIES FOR DEFAULTS FIRST DISCOVERED FOLLOWING CLOSING

9.1A Buyer Default. Subject to Section 11.20, following Closing, Seller shall be
entitled to pursue all remedies that may be available to Seller hereunder, at
law or in equity, for a breach of any Buyer representation, warranty or covenant
set forth in this Agreement first discovered after Closing which has not
otherwise been waived or released by Seller pursuant to the terms of this
Agreement, and which was not otherwise extinguished at Closing.

9.2A Seller Default. Not by way of limitation of Section 4.6.3, and
Section 11.20, following Closing, Seller shall have no liability whatsoever to
Buyer for a breach of any Seller representation, warranty or covenant set forth
in this Agreement unless: (a) the valid claims for all such breaches
collectively aggregate more than Five Hundred Thousand Dollars ($500,000), in
which event the full amount of such valid claims shall be actionable up to, but
not in excess of, Ten Million Dollars ($10,000,000) (the “Cap”) in the aggregate
for all liability; and (b) written notice containing a description of the
specific nature of such breach shall have been given by Buyer to Seller prior to
the date that is eighteen (18) months after the expiration or earlier
termination of the Initial Lease Term (as defined in the Leaseback Agreement)
and an action shall have been commenced by Buyer against Seller within such
time; and (c) such breach was first discovered after Closing, was not otherwise
waived or released by Buyer pursuant to the terms of this Agreement, and was not
otherwise extinguished at Closing. In no event shall Seller be liable for any
damages in excess of the Cap. The provisions of this paragraph shall survive the
Closing.

ARTICLE 10. INDEMNIFICATION

10.1 By Buyer. Subject to Section 9.3, Buyer hereby agrees to indemnify, defend
and hold harmless Seller and the Seller Parties from and against any and all
Claims that may be imposed on, incurred or paid by, or asserted against Seller
or the Seller Parties by reason of or in connection with a breach or default of
Buyer, or Buyer’s failure to perform, hereunder; provided, however, that the
foregoing indemnity shall not extend to any Claim due to or arising out of any
breach of this Agreement by Seller or the Seller Parties.

10.2 Survival. The indemnification provided in Section 10.1 above shall survive
the Closing of the transactions contemplated herein.

ARTICLE 11. GENERAL PROVISIONS

11.1 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which, taken together, shall constitute
one and the same instrument. Counterparts of this Agreement delivered between
the parties by facsimile or electronic mail shall have the same force and effect
as manually delivered originals; provided, however, that upon request, such
party shall deliver its original signature to the requesting party.

 

20



--------------------------------------------------------------------------------

11.2 Entire Agreement. This Agreement, including all exhibits attached hereto,
contains the entire agreement of the parties respecting the subject matter
hereof and supersedes all prior and contemporaneous understandings and
agreements, whether oral or in writing, between the parties respecting the
subject matter hereof. There are no representations, agreements, arrangements or
understandings, oral or in writing, between the parties relating to the subject
matter of this Agreement which are not fully expressed in this Agreement. The
terms of this Agreement are intended by the parties as a final expression of
their agreement with respect to those terms and they may not be contradicted by
evidence of any prior or contemporaneous agreement.

11.3 Counsel; Construction. Each party has received (or had the opportunity to
receive) independent legal advice from its attorneys with respect to the
advisability of executing this Agreement and the meaning and effect of the
provisions hereof. The provisions of this Agreement shall be given their fair
meaning, and not for or against any party based upon one party’s drafting of
such provisions. Headings used in this Agreement are for convenience of
reference only and shall not be used in construing this Agreement.

11.4 Choice of Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed and enforced in accordance with the
laws of the State of Washington exclusive of the conflict of laws principles of
such state. Venue for any action arising in connection with this Agreement shall
exclusively lie in King County, Washington.

11.5 Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any person or circumstance, to any
extent shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Agreement, or the application thereof to any person or circumstance,
shall remain in full force and effect.

11.6 Waiver of Covenants, Conditions or Remedies. Either party may waive any
breach of the terms and conditions hereof by the other party only by a written
statement to that effect signed by the waiving party. No waiver by a party of
any breach of this Agreement by the other party shall be deemed a waiver of any
other breach by such other party (whether preceding or succeeding and whether or
not of the same or similar nature), and no acceptance of payment or performance
by a party after any breach by the other party shall be deemed to be a waiver of
the breach, whether or not the first party knows of the breach at the time it
accepts payment or performance. No failure or delay by a party to exercise any
right it may have by reason of a default shall operate as a waiver of default or
modification of this Agreement or shall prevent the exercise of any right while
the other party continues to be in default. All remedies, rights, undertaking,
obligations and agreements herein shall be cumulative and not mutually
exclusive.

11.7 Business Day. As used herein, “business day” means any calendar day except
a Saturday, Sunday, or legal holiday as defined in RCW 1.16.050. In the event
that the date for performance of any covenant or obligation under this Agreement
falls on a Saturday, Sunday or legal holiday, the date for performance thereof
shall be extended to the next business day.

 

21



--------------------------------------------------------------------------------

11.8 Exhibits and Schedules. All exhibits and schedules listed as such in the
Table of Contents are attached hereto and are incorporated by reference into
this Agreement, except Exhibit F.

11.9 Amendment. This Agreement may be amended solely by the signed, written
agreement of Buyer and Seller.

11.10 Relationship of Parties. The parties agree that their relationship is that
of seller and buyer, and that nothing contained herein shall make either party
the agent or legal representative of the other for any purpose whatsoever, nor
shall this Agreement be deemed to create any form of business organization
between the parties hereto, nor is either party granted any right or authority
to assume or create any obligation or responsibility on behalf of the other
party, nor shall either party in any way be liable for any debt of the other.

11.11 Time of the Essence. Time is of the essence of every term, covenant and
condition in this Agreement.

11.12 Further Acts. Each party agrees without further consideration to perform
any further acts and to execute, acknowledge and deliver any documents which may
be reasonably necessary to carry out the provisions of this Agreement.

11.13 No Recording. Neither Buyer nor Seller shall record this Agreement, any
memorandum of this Agreement, any assignment of this Agreement or any other
document which would cause a cloud on the title to the Real Property.

11.14 Assignment. Buyer shall not assign Buyer’s rights or delegate its
obligations hereunder without Seller’s prior written consent, which consent
Seller may withhold in its sole and absolute discretion, provided that Buyer
may, without Seller’s consent but with at least ten (10) business days prior
written notice of such proposed assignment to Seller (together with providing
Seller with copies of the proposed assignment and assumption documentation),
assign its rights under this Agreement to any entity wholly controlled or owned
by Buyer’s Parent so long as such assignee assumes all of Buyer’s obligations
hereunder. If Buyer assigns its rights under this Agreement, Buyer shall remain
liable for the performance by such assignee of all of Buyer’s obligations under
this Agreement. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

11.15 Attorneys’ Fees. If any action is brought by either party against the
other party, relating to or arising out of this Agreement, the transaction
described herein or the enforcement hereof, the prevailing party shall be
entitled to recover from the other party reasonable attorneys’ fees, costs and
expenses incurred in connection with prosecution or defense of such action,
including, without limitation, any attorneys’ fees incurred in connection with
any appeals, mediation or arbitration related to such action. The provisions of
this Section 11.15 shall survive the entry of any judgment, and shall not merge
or be deemed to have merged into any judgment. The provisions of this
Section 11.15 shall survive the Closing or any termination of this Agreement.

 

22



--------------------------------------------------------------------------------

11.16 Brokers. Seller and Buyer each represents to the other that it has had no
dealings, negotiations, or consultations with any broker, agent or other
intermediary in connection with the sale of the Property pursuant to this
Agreement. Seller and Buyer agree that each will indemnify, defend and hold the
other harmless from the claims of any broker(s), agent(s) or other
intermediary(ies) claiming to have represented Seller or Buyer, respectively, or
otherwise to be entitled to compensation in connection with this Agreement or in
connection with the sale of the Property. This mutual indemnity shall survive
Closing and any termination of this Agreement.

11.17 Notices. Any notice or election required or permitted to be given or made
under this Agreement shall be deemed given or made when addressed to Seller or
Buyer, as the case may be (with copies to all parties noted below), at the
respective addresses set forth below. Notices shall be transmitted, or delivered
as follows: (1) personal delivery, (2) recognized overnight courier service, or
(3) mailed by United States certified mail, return receipt requested, postage
prepaid. Notices shall be deemed to be delivered on the earlier of (a) the date
received, (b) one (1) business day after deposit with an overnight courier
service, or (c) three (3) business days after deposit in the United States mail,
certified mail, postage prepaid.

Seller’s Address for Notice:

Immunex Corporation

One Amgen Center Drive

M/S 38-4-B

Thousand Oaks, CA 91320

Attention: Mr. James Kilcourse

with copies to:

Amgen Inc.

One Amgen Center Drive

M/S 35-2-B

Thousand Oaks, CA 91320

Attention: Operations Law Group

and:

Perkins Coie LLP

1201 Third Ave, Suite 4900

Seattle, Washington 98101

Attn: William L. Green

 

23



--------------------------------------------------------------------------------

Buyer’s Address for Notice:

Cruise, LLC

333 108th Avenue NE

Bellevue, WA 98004

Attn: VP Real Estate

with a copy to:

Cruise, LLC

333 108th Avenue NE

Bellevue, WA 98004

Attn: General Counsel

and with a copy to:

Riddell Williams P.S.

1001 Fourth Avenue, Suite 4500

Seattle, Washington 98154

Attn: Kyle L. Branum

Any party hereto may change its address for the service of notice hereunder by
delivering written notice of said change to the other party, in the manner above
specified.

11.18 Mutual Waivers of Jury Trial. BUYER AND SELLER EACH HEREBY EXPRESSLY,
IRREVOCABLY, FULLY AND FOREVER RELEASES, WAIVES AND RELINQUISHES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY CLAIM IN WHICH BUYER OR SELLER IS A PARTY, WHICH
IN ANY WAY (DIRECTLY OR INDIRECTLY) ARISES OUT OF, RESULTS FROM OR RELATES TO
THIS AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL BASIS.

11.19 Confidentiality. Buyer and Seller agree that the existence of this
Agreement, all of the terms, conditions and provisions of this Agreement and any
information obtained by Buyer, Seller, the Buyer Parties, the Seller Parties or
any of Buyer’s or Seller’s respective advisors, lenders or investors in
connection with this Agreement (collectively, “Permitted Outside Parties”),
including, without limitation, the Due Diligence Materials (but excluding any
information generally available to the public other than by reason of Buyer’s or
Seller’s breach of their respective obligations hereunder) are and shall be
treated as confidential and shall be used only to evaluate the possible
acquisition of the Property by Buyer from Seller. Buyer and Seller agree not to
divulge any information described in this Section 11.19 before Closing, except
when required by applicable laws, court orders and/or any rules or regulations
of the Securities and Exchange Commission or any other stock exchange or capital
markets (but only then after notice thereof to the other party and provided that
the disclosing party shall use reasonable efforts to limit the disclosure to the
minimum required under the circumstances) and

 

24



--------------------------------------------------------------------------------

except to such Permitted Outside Parties who “need to know” to assist Buyer and
Seller in connection with the consummation of the transactions contemplated in
this Agreement, so long as Buyer or Seller (as applicable) first obtains each
such party’s agreement to treat all such information as confidential as if they
were a party hereto. Except as expressly contemplated by or necessary to
implement the provisions of this Agreement, neither party shall issue any press
release or make any public statements or disclosure regarding the transactions
contemplated by this Agreement without the other party’s prior written consent;
provided, however, that upon the Effective Date and at such time as the
transactions contemplated herein close, Buyer and Seller shall reasonably
cooperate and coordinate the preparation and issuance of press releases
announcing the execution of this Agreement and the sale (as applicable), in form
and content mutually agreeable to both Buyer and Seller. In permitting Buyer and
the Permitted Outside Parties to review the Due Diligence Materials, this
Agreement and other information, Seller has not waived any privilege or claim of
confidentiality with respect thereto. Buyer and Seller understand and agree that
any breach of this Section 11.19 will result in ongoing and irreparable harm to
Seller or Buyer, as applicable, and that monetary damages will not be completely
sufficient to remedy any such breach. Therefore, Buyer or Seller, as applicable,
shall be entitled to seek specific performance or injunctive or other equitable
relief in the event of any such breach in addition to monetary damages and any
other remedies that may be available to Buyer or Seller, as applicable. This
Section 11.19 shall survive the Closing or any termination of this Agreement.
Notwithstanding anything in this Section 11.19 to the contrary, Buyer and Seller
and their respective affiliates shall have the right to disclose any information
deemed confidential herein as necessary to comply with all applicable laws,
court orders and any rules or regulations of the Securities and Exchange
Commission (but only after notice thereof to the other party). Nothing in this
Section 11.19 shall be interpreted as modifying or limiting any of the
confidentiality or non-disclosure provisions within that certain Confidential
Disclosure Agreement between the parties dated and effective September 29, 2014
(“CDA”) and, from and after Closing, Buyer shall be bound by all such provisions
for the period provided in the CDA. Notwithstanding the foregoing, (i) Buyer
shall be permitted to divulge to third-parties that it has a contractual right
to purchase the Property, and the Outside Closing Date, provided Buyer does not
discuss any other specific terms and conditions of this Agreement; and
(ii) Seller shall be permitted to divulge to third-parties that it has entered
into a contract to sell the Property, and the Outside Closing Date, provided
Seller does not discuss any other specific terms and conditions of this
Agreement.

11.20 Waiver of Consequential Damages. No party hereto shall have any liability
under any provision of this Agreement for any punitive, consequential, special
or indirect damages, including business interruption, loss of future revenue,
profits or income, or loss of business reputation or opportunity relating to the
breach or alleged breach of this Agreement.

11.21 Parent Company Guarantees. Buyer hereby agrees to cause Buyer’s Parent to
execute and deliver to Seller concurrent with the execution and delivery of this
Agreement, a Guaranty in the form attached hereto as EXHIBIT L. Seller hereby
agrees to cause its ultimate parent company, Amgen Inc., a Delaware corporation,
to execute and deliver to Buyer concurrent with the execution and delivery of
this Agreement, a Guaranty in the form attached hereto as EXHIBIT M.

[Signatures on Following Page.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

 

SELLER:

IMMUNEX CORPORATION,

a Washington corporation

By

/s/ David W. Meline

Name David W. Meline Title

Executive Vice President and

Chief Financial Officer

BUYER:

CRUISE, LLC,

a Washington limited liability company

By

/s/ Mark Okerstrom

Name Mark Okerstrom Title CFO

 

26